DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–21 of U.S. Patent No. 11,172,148. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims contained in U.S. Patent No. 11,172,148.
The following table illustrates the conflicting claim pairs:
Instant Application
1
2
3
4
5
6
7
8
9
10
U.S. Patent 11,172,148
1
1
2
3
4,5
6
7
8
8
9


Instant Application
11
12
13
14
15
16
17
18
19
20
21
U.S. Patent 11,172,148
10
11,12
14
14
15
16
17
18
19
20
21


The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Patent No. 11,172,148:
Claim 1 – Instant Application
Claim 1 – U.S. Patent 11,172,148
1.  A method for generating compressed images, the method comprising:
1. A method for generating compressed images, the method comprising: 
identifying a multi-plane image, MPI, that represents a three-dimensional image, wherein the MPI comprises a plurality of fronto-parallel planes;
identifying a multi-plane image (MPI) that represents a three-dimensional image, wherein the MPI comprises a plurality of fronto-parallel planes, each associated with an image that indicates a color and a transmittance of each pixel of the plurality of fronto-parallel planes; 
splitting the MPI into a plurality of sub-volumes, wherein each sub-volume in the plurality of sub-volumes includes a subset of the plurality of fronto-parallel planes;
splitting the MPI into a plurality of sub-volumes, wherein each sub-volume in the plurality of sub-volumes includes a subset of the plurality of fronto-parallel planes; 
calculating, for each sub-volume of the MPI, a depthmap;
calculating, for each sub-volume of the MPI, a depthmap; 
converting each depthmap to a mesh, wherein each mesh corresponds to a layer of a plurality of layers associated with a multi-depth image, MDI, to be rendered;
converting each depthmap to a mesh, wherein each mesh corresponds to a layer of a plurality of layers associated with a multi-depth image (MDI) to be rendered, 

wherein each depthmap indicates a location and a depth of each voxel of the MDI included in the corresponding layer of the plurality of layers associated with the MDI, and wherein a number of layers in the plurality of layers associated with the MDI is less than a number of fronto-parallel planes included in the plurality of fronto-parallel planes associated with the MPI;
calculating, for each layer of the plurality of layers, an image; and
calculating, for each layer of the plurality of layers, an image that indicates a color and a transmittance of each voxel included in the layer; storing the meshes corresponding to the plurality of layers of the MDI and the calculated images corresponding to the plurality of layers of the MDI as the MDI; and 
storing the meshes corresponding to the plurality of layers of the MDI and the images corresponding to the plurality of layers of the MDI as the MDI.
storing the meshes corresponding to the plurality of layers of the MDI and the calculated images corresponding to the plurality of layers of the MDI as the MDI; and

in response to receiving a request for the three-dimensional image from a user device, transmitting the MDI to the user device, wherein the user device is configured to render the MDI by mapping, for each layer of the MDI, the calculated image corresponding to the layer as a texture on the mesh corresponding to the layer.


The following table illustrates the limitations of claim 8 of the instant application when compared against the limitations of claim 8 of U.S. Patent No. 11,172,148:
Claim 8 – Instant Application
Claim 8 – U.S. Patent 11,172,148
8.  A system for generating compressed images, the system comprising:
8. A system for generating compressed images, the system comprising: 
a hardware processor that is configured to:
a hardware processor that is configured to: 
identify a multi-plane image, MPI, that represents a three-dimensional image, wherein the MPI comprises a plurality of fronto-parallel planes;
identify a multi-plane image (MPI) that represents a three-dimensional image, wherein the MPI comprises a plurality of fronto-parallel planes, each associated with an image that indicates a color and a transmittance of each pixel of the plurality of fronto-parallel planes; 
split the MPI into a plurality of sub-volumes, wherein each sub-volume in the plurality of sub-volumes includes a subset of the plurality of fronto-parallel planes;
split the MPI into a plurality of sub-volumes, wherein each sub-volume in the plurality of sub-volumes includes a subset of the plurality of fronto-parallel planes; 
calculate, for each sub-volume of the MPI, a depthmap;
calculate, for each sub-volume of the MPI, a depthmap; 
convert each depthmap to a mesh, wherein each mesh corresponds to a layer of a plurality of layers associated with a multi-depth image, MDI, to be rendered;
convert each depthmap to a mesh, wherein each mesh corresponds to a layer of a plurality of layers associated with a multi-depth image (MDI) to be rendered, wherein each depthmap indicates a location and a depth of each voxel of the MDI included in the corresponding layer of the plurality of layers associated with the MDI, and wherein a number of layers in the plurality of layers associated with the MDI is less than a number of fronto-parallel planes included in the plurality of fronto-parallel planes associated with the MPI;
calculate, for each layer of the plurality of layers, an image; and
calculate, for each layer of the plurality of layers, an image that indicates a color and a transmittance of each voxel included in the layer; 
store the meshes corresponding to the plurality of layers of the MDI and the images corresponding to the plurality of layers of the MDI as the MDI.
store the meshes corresponding to the plurality of layers of the MDI and the calculated images corresponding to the plurality of layers of the MDI as the MDI; and 

in response to receiving a request for the three-dimensional image from a user device, transmit the MDI to the user device, wherein the user device is configured to render the MDI by mapping, for each layer of the MDI, the calculated image corresponding to the layer as a texture on the mesh corresponding to the layer.


The following table illustrates the limitations of claim 15 of the instant application when compared against the limitations of claim 15 of U.S. Patent No. 11,172,148:
Claim 15 – Instant Application
Claim 15 – U.S. Patent 11,172,148
15. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for generating compressed images, the method comprising:
15. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for generating compressed images, the method comprising: 
identifying a multi-plane image, MPI, that represents a three-dimensional image, wherein the MPI comprises a plurality of fronto-parallel planes;

identifying a multi-plane image (MPI) that represents a three-dimensional image, wherein the MPI comprises a plurality of fronto-parallel planes, each associated with an image that indicates a color and a transmittance of each pixel of the plurality of fronto-parallel planes; 
splitting the MPI into a plurality of sub-volumes, wherein each sub-volume in the plurality of sub-volumes includes a subset of the plurality of fronto-parallel planes;
splitting the MPI into a plurality of sub-volumes, wherein each sub-volume in the plurality of sub-volumes includes a subset of the plurality of fronto-parallel planes; 
calculating, for each sub-volume of the MPI, a depthmap;
calculating, for each sub-volume of the MPI, a depthmap; 
converting each depthmap to a mesh, wherein each mesh corresponds to a layer of a plurality of layers associated with a multi-depth image, MDI, to be rendered calculating, for each layer of the plurality of layers, an image; and

converting each depthmap to a mesh, wherein each mesh corresponds to a layer of a plurality of layers associated with a multi-depth image (MDI) to be rendered, wherein each depthmap indicates a location and a depth of each voxel of the MDI included in the corresponding layer of the plurality of layers associated with the MDI, and wherein a number of layers in the plurality of layers associated with the MDI is less than a number of fronto-parallel planes included in the plurality of fronto-parallel planes associated with the MPI; 

calculating, for each layer of the plurality of layers, an image that indicates a color and a transmittance of each voxel included in the layer; 
storing the meshes corresponding to the plurality of layers of the MDI and the images corresponding to the plurality of layers of the MDI as the MDI.
storing the meshes corresponding to the plurality of layers of the MDI and the calculated images corresponding to the plurality of layers of the MDI as the MDI; and 

in response to receiving a request for the three-dimensional image from a user device, transmitting the MDI to the user device, wherein the user device is configured to render the MDI by mapping, for each layer of the MDI, the calculated image corresponding to the layer as a texture on the mesh corresponding to the layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamilton et al. (US 2020/0273188 A1) discloses a technique for compressing images including identifying a multi-plane image, MPI, that represents a three-dimensional image, wherein the MPI comprises a plurality of fronto-parallel planes; (Hamilton ¶129: divde multi-dimensional scene into plurality of layers) splitting the MPI into a plurality of sub-volumes, wherein each sub-volume in the plurality of sub-volumes includes a subset of the plurality of fronto-parallel planes; (Hamilton ¶129: partitioning the inner and outer frustum volumes of 3D display into a set of layers) calculating, for each sub-volume of the MPI, a depthmap (Hamilton ¶¶130 and 131: inner and outer fustrum having equation based on depths – see Fig. 11 showing “partitioning layers based on depths”; ¶133: for a given light field, define depth maps associated with layered scene); calculating, for each layer of the plurality of layers, an image; (Hamilton ¶225: Each set (plurality) of data layers (506, 507) representing an inner frustum and outer frustum volume of a light field display respectively are subsequently sampled on a per layer basis according to sampling scheme (508, 509); and each sampled layer is rendered to compress the data and produce two sets of compressed (image) data) and storing the plurality of layers of the MDI and the images corresponding to the plurality of layers of the MDI (Hamilton ¶225: The sets of compressed data (510, 511) encoding the sets of light fields corresponding to the sets of data layers (506, 507), are then combined (512) to produce a layered, core encoded representation (513) (CER) of a final (display) light field – interpreted as MDI)
	Hamilton does not explicitly disclose the compression technique including converting each depth map, formed by spitting an MPI into a plurality of sub-volumes including a subset of the fronto-parallel planes, into to a mesh, wherein each mesh corresponds to a layer of a plurality of layers associated with a multi-depth image, MDI, to be rendered, and storing the meshes corresponding to the plurality of layers of the MDI  and the images corresponding to the plurality of layers of the MDI as the MDI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616